UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1898


SHIRLEY ANN STEWART,

                Plaintiff - Appellant,

          v.

JAMES DIMON, The Chairman and CEO of J.P. Morgan Bank, N.A.;
LELA AMES; JP MORGAN CHASE BANK, N.A.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:14-cv-01707-TSE-MSN)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shirley Ann Stewart, Appellant Pro Se. Jeffrey L. Tarkenton,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shirley    Ann     Stewart   appeals    the    district       court’s       orders

dismissing      her    civil    complaint    and     denying       her    motion       for

reconsideration.         See Fed. R. Civ. P. 59(e).             We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                  Stewart v. Dimon,

No.   1:14-cv-01707-TSE-MSN        (E.D.     Va.     filed    Mar.       13,    2015    &

entered Mar. 20, 2015; filed Apr. 3, 2015 & entered Apr. 6,

2015).     We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented       in    the       materials

before   this    court    and   argument     would    not    aid    the    decisional

process.

                                                                                AFFIRMED




                                        2